 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

Party A: Benefactum Alliance Business Consultant(Beijing) Co., Ltd

 

Address:

Contact Phone:

Fax:

Post Code:

 

Party B: Shanghai ChinaPnR Data Service Co., Ltd.

 

Address: 9th Floor, Innov Tower, No. 1801 Hongmei Road, Shanghai City

Contact Phone: 021-33323999

Fax: 021-33323830

Post Code: 200233

 

In order to carry out financial information business, Party A needs a fund
custodian service to open online payment and collection function. With the
permission of the People’s Bank of China, Party B is engaged in the construction
and operation of an online payment platform. On the basis of the principle of
equality, mutual benefit and common development, through negotiation, Party A
and Party B hereby sign this agreement.

 

Article I ᅳ Interpretation

 

Custodian Account refers to the comprehensive accounting details and collecting
and recording Party B for Party A and Party A the comprehensive financial
management system set up by Party B for Party A and the users of Party A with
the collection, payment, ledger account and recording of the specific details of
the accounts, balance of funds and other functions.

 

Article II Service Content

 

(I) Party B provides custodian account integrated services to Party A, including
opening custodian accounts, keeping top-up and account, making payments, cash
withdrawal, charging, user information management, user account query and other
business services.

 

(II) The services provided by Party B to Party A shall be in accordance with the
payment system safety certification standard of the information security
certification center of the People’s Republic of China. The fund of the user is
deposited independently under the supervision and management of the regulatory
authority, to store and by regulatory bank.

 

 1/14  

   

 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 



(III) Party B provides the multi-functional online payment platform system to
Party A, including network transmission encryption channel, payment information
transmission software interface specification, configuration of secure transport
protocol and setup of back end management authorization.

 

(IV) Party B provides to Party A domestic commercial bank payment information
exchange, fund settlement, transaction details enquiry, account management and
information query and other custodian account related services.

 

(V) Party B provides to Party A 7 x12 hours of user telephone service.

 

(VI) Party B provides to Party A technical support services in the process of
custodian account system interface document delivering, joint-test verification
and upgrade, and cooperates with the normal going live of Party A’s online
payment system.

 

 2/14  

   

 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 



(VII) Party B provides to Party A brand display services, including the
promotion of Party A’s brand information submitted by Party A on Party B’s
official website, and the advertorial propaganda by Party B’s We-Media for one
issue.

 

Article III Custodian Account

 

Party B provides the custodian account and is responsible for the funds in the
custodian account, by the comprehensive account opened by the user in Party A’s
platform which also records the account funds usage of users of Party A, mainly
including the following functions:

 

(I) Account opening. Party A and Party A’s users can open the custodian account
through the custodian account system interface provided by Party B, and Party
A’s custodian account system interface opens a custodian account, the account of
Party A and Party A’s users shall abide by the operation rules of the account,
and cooperate with Party B to complete the related validation.

 

(II) Top-up and account keeping. Party A and Party A’s user can adopt multiple
methods to top up its custodian account, and the custodian account system will
automatically keep accounts for the custodian account.

 

(III) Payment. Party A and Party A’s users can use the balance in the custodian
account to make payments, and the custodian account system will automatically
deduct the paid amount from the corresponding custodian account.

 

(IV) Cash withdrawal. Party A and Party A’s users can make cash withdrawal from
the custodian account opened by them.

 

(V). Charges. Party A may collect service charges from the users through a
dedicated collection account, Party B completes the operation according to Party
A’s payment instructions. Party A shall be fully responsible to solve the
service charge issue between Party A and Party A’s users, and Party B shall not
undertake any responsibility.

 

(VI) Party B provides other services to Party A. Party B has the right to
conduct system function upgrade based on risk control and trade supervision
requirements, Party A shall not refuse to use for no reason. The going live of
new functions of the custodian account shall be subject to the system display of
Party B or the supplementary agreement signed by both parties separately.

 

 3/14  

   

 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

Article IV Rights and Obligations

 

(I) Rights and obligations of Party A

 

1. Party A shall provide the true brand information, business case explanation
and relevant legal certification to Party B.

 

Party A shall ensure that all the information provided is true, effective, and
review its user’s information. Party A undertakes all the responsibilities
incurred by inaccurate and untrue information. When the changes of the operating
information of Party A may affect the cooperation between the two parties,
including but not limited to the main body change, enterprise name change, legal
representative replacement and Party B’s business contact person change, Party A
shall inform Party B in writing, and issue the relevant certificate to Party B
in accordance with the requirement of Party B.

 

2. Party A is responsible for the day-to-day operation and maintenance work of
its own business website, and ensures to establish the connection with Party B
in accordance with the contract interface standards and data formats and other
technical standards as agreed by both parties.

 

3. Party A undertakes the sole responsibility for the user disputes due to its
website’s breach of state laws and regulations, and false, obsolete or
complaints caused by ambiguous information and the losses thus incurred to Party
B.

 

4. Party A shall assist Party A’s user with account opening and the account
adjustment between the users of Party A, and Party B shall provide the user with
account consulting and services during the process of account opening and usage.

 

5. Party A shall ensure that all the payment instructions sent to Party B
(including but not limited to bid, freeze, thaw, transfer, deduct and credit’s
rights transfer) are accurate and authorized by the user. Any user complaints
caused by Party A without being authorized by the user or the wrong
instructions, resulting in the related legal responsibility and all the
consequences incurred shall be borne by Party A, and not related to Party B.

 

6. During the cooperation period, without the permission of Party B, Party A
shall not transfer the interface technology, security protocol, and certificate
provided by Party B to any third party. After the termination of the cooperation
of both parties, Party A shall destroy all of the technical documentation
provided by Party B in a timely manner and shall not use or transfer to any
other third party.

 

 4/14  

   

 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

7. Party A shall keep its own administration account and password, and Party A
undertakes all the losses caused by improper keeping or use of its own account
number and password, Party B is only responsible to assist the accounting
enquiry, and shall not undertake any responsibility thereof.

 

8. Party A agrees that its network credit business involves fund custodian
service and only adopts the custodian account services provided by Party B. If
any party breaches the contract and uses an account system not provided by Party
B, the complaints and disputes caused by such a breach shall all be Party A’s
responsibility and shall be solved by Party A, and Party B shall have the right
to terminate the cooperation contract without refunding the custodian service
fee.

 

9. When suspicious transactions or suspected hidden danger occurs, Party A shall
provide or assist Party B to provide to Party A the related true information of
the user according to the requirements of Party B.

 

10. When Party A promotes its business, it shall not, without approval, be
engaged in the promotion beyond the scope of cooperation, or make use of the
name of Party B or the company data (including but not limited to, address and
telephone) to carry out false and exaggerating propaganda and mislead the users
and other activities that are harmful to the interests of the user. If Party A
is in violation of this provision and causes the loss of Party B’s reputation or
other economic loss, Party A shall bear all the responsibilities and Party B
shall have the right to take the relevant measures to safeguard its own
interest.

 

11. Party B shall have the right to demand Party A to submit its risk management
plan before the cooperation according to the requirements of Party B, and
deliver to Party B for the record; Party A promises the authenticity and
operability of the plan it submitted, and Party B shall not endorse the
authenticity of its plan.

 

(II) Rights and obligations of Party B

 

1. Party B is responsible for the establishment, operation and maintenance of
the account system, and ensures to provide to Party A all the services described
in Article II.

 

2. Party B is responsible for the security, confidentiality, accuracy and
timeline in its payment system information processing in accordance with the
requirement of the laws, regulations and regulatory bank.

 

 5/14  

   

 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

3. Party B is responsible to handle complaints involving its payment system and
assumes the corresponding liability caused by fault. Except that, Party B shall
not be liable for the possible commercial disputes incurred between Party A and
its users.

 

4. In addition to the regulatory requirements or Party A’s own requirements, the
account system provided by Party B to Party A shall support all domestic bank
card payment services.

 

5. Party B is responsible to solve the trading inquiries, data reconciliation,
fund settlement and other related problems during the process when Party A and
its users use Party B’s account system.

 

6. Party B shall have the right to make upgrade and maintenance to the custodian
account system. For the upgrade that may influence the operation of Party A’s
platform, it shall notify Party A three (3) working days in advance, and shall
not take up Party A’s peak hours of trading, so as to reduce the impact on Party
A’s business activities.

 

7. Party B completes the payment operation according to the accurate
instructions issued by Party A after the user’s authorization, and shall be
responsible for the security, privacy and timeliness in the information
processing of its account system. Party B has the right to verify in different
stages through the real-name authentication, password authentication, bank
authentication authorization, order matching and other one or more means whether
the instructions issued by Party A are authorized by Party A’s users, and Party
B shall have the right not to operate on the instruction without the
authorization of Party A’s users or not to operate according to user’s actual
content of instruction.

 

8. Party B only provides the aforementioned service content stipulated in this
agreement. All the disputes arising from the service contents other than the
aforementioned ones shall be solved by Party A itself.

 

9. Party B has the right to make on-site inspection, website inspection, tour
inspection according to the need of the actual situation to Party A, to clarify
certain matters, including but not limited to, whether the actual premises are
true, whether the legal representative is true, whether the risk control
management system is imperfect, the independent risk control department
situation, and the matching degree of the website trading content with the back
end data flow. Party A shall actively cooperate with Party B, and Party B shall
have the right to take relevant measures according to the results of the
inspection.

 

 6/14  

   

 



ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

Article V Charges

 

Party B collects charges according to the following criteria:

 

Item Content Charge Collection Object         Account Top-up Fee ● Personal
online banking Top-up ICBC, ABC, CCB as per 1‰ of the Top-up amount            
● Corporate online banking Top-up The other banks as per 2.5‰ of the Top-up
amount ●A        

 

Account Cash Withdrawal Charge

● Instant cash withdrawal 10 yuan/transaction             ● Quick cash
withdrawal As per 0.5‰ of the cash withdrawal amount + 1 yuan/transaction ●A    
     

● Ordinary cash taking

As per 0.5‰ of the cash withdrawal amount + 1 yuan/transaction [  ]B        
Custodian Service Fee All account management operation, system maintenance fee.
1 yuan/transaction      

 

100,000 yuan/year

●B

 

 

Note: ● Please check in □ to select the corresponding option. Please select only
one option between A or B for the charging mode.

 

Charging Mode A: Charge to the user, and deduct from the custodian account of
Party A’s user.

 

Charging Mode A: Charge to Party A, and deduct from Party A’s designated
account. When the account balance is insufficient, Party B shall no longer
provide payment services for Party A

 

 7/14  

   

 





ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

● Instant cash withdrawal: Support most of the bank cards except for the remote
areas, 7 * 24 hours available for transfer into the account;

 

● Quick cash withdrawal: Support most of the bank cards except for the remote
areas, cash withdrawal launched before 14:30 on working days will arrive at the
account on the same day;

 

● Normal cash withdrawal: Support most of the bank cards except for the remote
areas, cash withdrawal will arrive at the account on the next working day;

 

● Choose to use “Instant cash withdrawal” or “Quick cash withdrawal” for the
fund transferred in or topped up on the same day:

 



Charge cash withdrawal fee of 0. 5% 0 + 1 yuan/transaction. If applied one
working day before holidays, charge the cash withdrawal fee of 0.5 ‰ * (number
of the days of the holiday + 1) + 1 yuan/transaction separately

 

● After the end-of-day settlement, when Party A’s own account retained fund
surpasses the instant or quick cash withdrawal total amount of the same time,
Party B shall refund the corresponding cash withdrawal handing fee, and the
relevant data shall be subject to Party B’s system display.

 

Party A undertakes confidentiality obligations for the aforementioned charge
standard, which shall survive the termination, change or cancellation of this
agreement. If Party A discloses the aforementioned charge standard to any third
party, Party A shall bear the corresponding liability for breach of contract.

 

Article VI Settlement of Fees and Mode of Payment

 

(I) Custodian service fee: Within five working days after the signing of the
agreement by Party A, Party A shall make a lump-sum payment to Party B. Party B
shall issue an invoice to Party A within 15 working days after receiving Party
A’s invoice.

 

(II) Within the effective period of this agreement, if Party A unilaterally
terminates this agreement, Party B shall not refund the custodian service fee.

 

 8/14  

   

 



ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

(III) Within the valid period of this agreement, if Party A cannot use the
custodian account as a result of national policy reasons, both parties shall
negotiate on the subsequent processing of the fund, the refund of the fees,
etc., and sign supplementary agreement to clarify.

 

(IV) Should the case of contract renew as described in Item 1 of Article XV of
this agreement occur, Party A shall pay the custodian service fee to Party B
within five working days after the automatic renew starts. And Party B shall
issue invoice to Party A within 15 working days after receiving the
corresponding payment.

 

Party B’s Account Name: Shanghai ChinaPnR Data Service Co., Ltd.

 

Account Number: 0206014170009675

 

Opening Bank: China Minsheng Bank Shanghai Xuhui Sub-branch

 

(V) Account top-up fee, cash withdrawal and other account funds management
service fee: For each submission of the top-up or cash withdrawal requirement by
Party A or Party A’s user, Party B shall settle the amount to Party A or Party
A’s user specified account after the deduction of the trading service charge.
Party B shall issue the invoice to Party A within 15 working days in the
beginning of every month, according to the actual incurred account fund
management service charge amount of Party A or Party A’s user last month.

 

Article VII Performance Bond

 

(I) To ensure that Party A can fully perform the contract, Party A shall pay to
Party B upon the signing of this agreement performance bond RMB zero thousand
yuan.

 

Party A’s violation of the obligations as agreed in this agreement and the
guarantee, promise or other terms of obligations shall constitute the breach of
contract. Party B has the right to deduct the corresponding amount from Party
A’s performance bond as penalty for breach of contract. If the performance bond
is insufficient to make up for the loss of Party B, Party B shall have the right
to recover the penalty for breach of contract from Party A. If it is serious
breach of contract, Party B shall have the right to terminate the contract, and
demand Party A to undertake the liability for breach of contract.

 

(II) During the period of the contract, if Party A has no default, after three
months from the date of the cancellation or termination of this contract, Party
B shall refund the paid performance bond to Party A. And Party A agrees not to
charge any interest from the date of the payment of the performance bond to the
agreed refund date in this agreement. The business deposit paid by Party A to
Party B for further opening of value-added functions shall be subject to the
relevant supplementary agreement.

 

 9/14  

   

 

ChinaPnR

Financial payment expert

 

ChinaPnR Custodial Account Service Agreement

 

Article VIII Reconciliation

 

Party A can enquire the reconciliation information through the interface
provided by Party B. The reconciliation file downloaded by Party A includes all
the successful transactions of the online response received by Party A and its
user in the transaction day, as well as the successful deduction of the bank but
Party A and its user did not receive response from Party B, or the successful
deduction transaction by Party B’s PnR money housekeeper system.

 

Article IX Settlement

 

Party B settles Party A’s own fund to Party A’s designated bank account
according to the settlement request submitted by Party A after deducting the
corresponding account management service fee. Party A designates the initial
settlement accounts as the following:

 

Account Name: (Consistent with industrial and commercial administration
registration)     Account No. :       Opening Bank:  

 

 

 10/14  

   

 



  ChinaPnR Financial payment expert   ChinaPnR Custodial Account Service
Agreement  



 

Article X Intellectual Property Rights

 

All the rights owned by any party related to its network service content,
including but not limited to: text, software, audio, images, video, graphics,
advertising and E-mail, are subject to the protection of copyright, trademark
and intellectual property rights, property rights and other related laws.

 

Article XI Confidentiality Obligations

 

Party A and Party B shall have the obligation to keep the business and technical
secrets belonging to the other party which is obtained during the performance of
this agreement confidential, either party shall not disclose the other party’s
business and technical secrets obtained to any third party, nor shall it make
improper use of the aforementioned commercial and technical secrets. Such
confidentiality obligations of either party shall survive the termination,
change or cancelation of this agreement, until the commercial and technical
secrets are made public for reasons other than the party itself.

 

Article XII Force Majeure

 

(I) “Force majeure” refers to all the unforeseeable, unavoidable and
insurmountable objective conditions for the affected party occurred after the
signing of this agreement. For the suspension of the provision of services by
Party B due to telecommunications or banking system upgrades, or malfunction,
and reasons other than Party B’s intention or negligence and other force majeure
reasons, Party B shall not be liable for breach of contract.

 

(II) The party that is unable to perform or fully perform all or part of this
agreement due to force majeure can exempt from fulfilling its responsibility in
part or in whole. After the occurrence of force majeure, both parties shall
negotiate immediately whether to continue to perform or terminate this
agreement.

 

Article XIII Reservation of the Rights and the Subsequent Legislation

 

(I) Any party not exercising its right or not taking any actions against the
default of the other party shall not be regarded as waiving such right.

 

(II) For inconsistency with the new law due to the change of the legislations
and legal provisions, either party may, according to the subsequent national
legislations or the legal regulations, make modifications or supplement to this
agreement.

 

 11/14  

   

 

  ChinaPnR Financial payment expert   ChinaPnR Custodial Account Service
Agreement  

 



Article XIV Dispute Resolution and Applicable Law

 

Party A and Party B shall settle the disputes incurred in the process of the
performance of this agreement by negotiation. In case of failure to settle the
disputes through negotiation, legal proceedings shall be initiated to the court
with the jurisdiction at the location of Party B.

 

The conclusion, taking effect, change, performance, cancellation and termination
of this agreement, and all the issues thus incurred shall be governed by the
laws and regulations of the People’s Republic of China.

 

Article XV Term and Termination

 

(I) Validity period of this agreement is from December 31, 2014 to December 30,
2015. In case one month prior to the expiration of this agreement neither
parties do not propose to terminate the agreement, the term of this agreement
shall be automatically renewed for one year (a total of 12 months), and so
forth.

 

(II) In cases of the occurrence of the following situations, the observant Party
can terminate this agreement immediately after notifying the breaching party in
writing:

 

1. One party is in violation of the agreement, fails to fulfill its obligations,
and has not made rectification after the notification of the other party in
written.

 

2. During the term of the agreement one party has serious violation of the
provisions of this agreement and leads to the failure of the implementation of
the purpose of this agreement.

 

3. User complaints, disputes and other risk incidents caused one party’s
violation of the agreement during the term of the agreement and thus caused
other losses to the other party including, but not limited to, the loss of
reputation and the actual economic loss.

 

(III) Should the following circumstances occur, Party B issues a rectification
notice to Party A, but Party A fails to reach the rectification requirements of
Party B within the period set forth in the rectification notice, Party B shall
have the right to terminate this agreement immediately after Party A issues the
“Notice to cancel the contract” in writing, and Party A shall have no right to
require Party B to refund the custodian service fee already paid:

 

 12/14  

   

 



  ChinaPnR Financial payment expert   ChinaPnR Custodial Account Service
Agreement  

 



1. Party A’s website is suspected of illegal acts (including but not limited to
relevant institutions giving warning and request for suspension on business or
give punishment);

 

2. After the on-site and website inspection, Party A refuses to cooperate with
Party B to take the relevant measures;

 

3. During the use of the account by Party A, there is occurrence of risk
incidents that, including but not limited to, Party A is complained on by a
large number of users, website operation has abnormal situation, overdue
payments, failure of cash withdrawal, not performing point-to-point operation
according to user and requests for a huge amount of offline account transfer
without justified reason;

 

4. Party A has significant change in the business qualification, not allowed to
carry the custodian account service, and not in conformity with the cooperation
purpose of this agreement.

 

(IV) In the process of rectification, if Party B finds the relevant behavior of
Party A has a risk problem, in order to ensure the security of funds, Party A’s
user has the right to freeze the fund or transfer the user’s fund to the binding
bank card of the user directly on behalf of the user when issuing the “Notice
for the cancellation of the contract” in writing at the same time.

 

(V) If the terms and the validity of this agreement is in conflict with or
covered by any similar agreement prior to signing by Party A and Party B, the
provisions in this agreement shall prevail.

 

This agreement is in duplicate, with both parties holding one each, with the
same legal force and shall take effect after the signing by both parties.

 

(No Text Below)

 

Party A:  [ex10-44_001.jpg] [ex10-44_002.jpg]  Party B:      [ex10-44_003.jpg]  
(Seal)     (Seal)

 

 13/14  

   

 

  ChinaPnR Financial payment expert   ChinaPnR Custodial Account Service
Agreement  



 

Huizhong Business Consultant (Beijing) Co., Ltd.   Shanghai ChinaPnR Data
Service Co., Ltd.       Signature of Legal Representative   Signature of Legal
Representative (or Authorized Representative):   (or Authorized Representative):
      Date of Signing: December 31, 2014   Date of Signing: December 31, 2014

 

 14/14  

   

 

 



